                                                                                           J:ILED
                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                              UEC 11 2018
                                SOUTHEASTERN DIVISION
                                                                                      U.S. o:STR'iCT COURT
                                                                                    EASTEF;r1 DISTRICT OF MO
                                                                                        C/~ ::;~ CJ!RA'.\D'::../~U

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )                  1:18CR00184RLW/ACL
        vs.                                   )   No.
                                              )
BRIAN RASBERRY,                               )   Title 18
                                              )   United States Code
                       Defendant.             )   Section 2261A(2)

                                      INDICTMENT

                                            COUNT I

THE GRAND JURY CHARGES THAT:

       On or about May 27, 2018, in New Madrid County, within the Eastern District of Missouri,

and elsewhere,

                                      BRIAN RASBERRY,

the defendant herein, with the intent to injure, harass and intimidate another person, did use an

electronic communication service, and an electronic communication system of interstate

commerce, and a facility of interstate commerce, to engage in a course of conduct that placed that

person in reasonable fear of death or serious bodily injury to that person, and the intimate partner

of that person, and that caused, attempted to cause, and would be reasonably expected to cause

substantial emotional distress to that person, and an intimate partner of that person, in that Brian

Rasberry sent mobile communications received as voice text messages by the cellular telephone

number of that person, and threatened to cause harm and serious bodily injury to that person, and

that person's intimate partner, which caused them substantial emotional distress and to be in
reasonable fear of death and serious bodily injury, in violation of Title 18, United States Code,

Section 2261A(2).

                                              COUNT II

THE GRAND JURY FURTHER CHARGES THAT:

        On or about September 7, 2018, in New Madrid County, within the Eastern District of

Missouri, and elsewhere,

                                        BRIAN RASBERRY,

the defendant   ~erein,   with the intent to injure, harass and intimidate another person, did use an

electronic communication service, and an electronic communication system of interstate

commerce, and a facility of interstate commerce, to engage in a course of conduct that placed that

person in reasonable fear of death or serious bodily injury to that person, and the intimate partner

of that person, and that caused, attempted to cause, and would be reasonably expected to cause

substantial emotional distress to that person, and an intimate partner of that person, in that Brian

Rasberry sent mobile communications received as voice text messages by the cellular telephone

number of that person, and threatened to cause harm and serious bodily injury to that person, and

that person's intimate partner, which caused them substantial emotional distress and to be in

reasonable fear of death and serious bodily injury, in violation of Title 18, United States Code,

Section 2261A(2).

                                             COUNT III

THE GRAND JURY CHARGES THAT:

       On or about October 28, 2018, in New Madrid County, within the Eastern District of

Missouri, and elsewhere,

                                        BRIAN RASBERRY,
the defendant herein, with the intent to injure, harass and intimidate another person, did use an

electronic communication service, and an electronic communication system of interstate

commerce, and a facility of interstate commerce, to engage in a course of conduct that placed that

person in reasonable fear of death or serious bodily injury to that person, an immediate family

member of that person, and the intimate partner of that person, and that caused, attempted to cause,

and would be reasonably expected to cause substantial emotional distress to that person, an

immediate family member of that person and the intimate partner of that person, in that Brian

Rasberry sent mobile communications received as voice text messages by the cellular telephone

number of that person, and threatened to cause harm and serious bodily injury to that person, an

immediate family member of that person, and that person's intimate partner, which caused them

substantial emotional distress and to be in reasonable fear of death and serious bodily injury, in

violation of Title 18, United States Code, Section 2261A(2).

                                              A TRUE BILL.



                                              FOREPERSON

JEFFERY B. JENSEN
UNITED STATES ATTORNEY



PAUL W. HAHN, #33190MO
ASSISTANT UNITED STATES ATTORNEY
